Citation Nr: 1204269	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-43 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for status post anterior cruciate ligament reconstruction of the left knee with traumatic arthritis.

2.  Entitlement to a disability rating in excess of 10 percent for limitation of extension of the left knee.


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1981 to April 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  The requested hearing was scheduled for April 2011, and the Veteran was advised as to the date and time of the hearing.  He failed to appear for the hearing without explanation and has not requested the hearing be rescheduled.  Therefore, the request is considered withdrawn.


FINDINGS OF FACT

1.  For the period of the appeal, the Veteran's status post anterior cruciate ligament reconstruction of the left knee with traumatic arthritis has been manifested by X-ray evidence of arthritis and limitation of flexion; flexion has not been limited to less than 45 degrees; neither lateral instability nor recurrent subluxation has been present, and the disability has not resulted in frequent episodes of locking, pain and effusion. 

2.  For the period of the appeal, the Veteran's left knee extension has not been limited to greater than 10 degrees.


CONCLUSIONS OF LAW

1.  The criteria for more than a disability rating of 10 percent for status post anterior cruciate ligament reconstruction of the left knee with traumatic arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257, 5258, 5260 (2011). 

2.  The criteria for more than a disability rating of 10 percent for limitation of extension of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002);     38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall . . . take due account of the rule of prejudicial error")."  Id. at 121. 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran filed his claim in August 2007.  The record reflects that all required notice was sent to the Veteran prior to the July 2008 rating decision on appeal.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims on appeal.  The Veteran's service treatment records are of record, as are treatment records from non-VA medical providers identified by the Veteran as having relevant records.  The Veteran has been afforded appropriate VA medical examinations in response to the claims.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claims; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the claims. 

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2011) concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.         38 C.F.R. § 4.7. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.    38 C.F.R. § 4.21. 

The evaluation of the same disability under various diagnoses is to be avoided.      38 C.F.R. § 4.14 (2011).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Limitation of flexion of the knee warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; a 20 percent rating if flexion is limited to 30 degrees; and a 30 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of extension of the knee warrants a 10 percent rating if extension is limited to 10 degrees; a 20 percent rating if extension is limited to 15 degrees; a 30 percent rating if extension is limited to 20 degrees; a 40 percent rating if extension is limited to 30 degrees; and a 50 percent rating if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight; a 20 percent evaluation if it is moderate; or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998). 

The VA General Counsel also has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).

Dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of semilunar cartilage warrants a 10 percent evaluation if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

In addition, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected knee disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

The Veteran was granted service connection for status post anterior cruciate ligament reconstruction of the left knee with traumatic arthritis in a September 2001 rating decision.  The disability was assigned a 10 percent rating, effective from May 1, 2001.  The Veteran filed the instant claim for increased rating in August 2007.  In a July 2008 rating decision, the RO denied a rating in excess of 10 percent for status post anterior cruciate ligament reconstruction of the left knee with traumatic arthritis, and granted a separate, 10 percent evaluation for limitation of extension of the left knee, effective August 6, 2007.  The Veteran appealed both issues.  Status post anterior cruciate ligament reconstruction of the left knee with traumatic arthritis is rated based on arthritis, under Diagnostic Codes 5010-5260, and limitation of extension of the left knee is rated under Diagnostic Code 5261.

The Board also notes that in a September 2009 rating decision, the RO granted a temporary evaluation of 100 percent effective August 27, 2007, through September 30, 2007, based on surgical or other treatment needing convalescence for the Veteran's service-connected status post anterior cruciate ligament reconstruction of the left knee with traumatic arthritis.  A 10 percent evaluation was assigned from October 1, 2007.

Private treatment records reflect that in August 2007, the Veteran underwent a left knee arthroscopy.  On follow-up appointment in September 2007, the Veteran lacked full flexion but had full extension.  He had mild effusion.  Arthroscopy images revealed fairly significant chondral changes in all three compartments.  In October 2007, the Veteran had full range of motion in his left knee.  The physician told the Veteran that he could resume activities as tolerated.

In response to the Veteran's claim for an increased rating, he was afforded VA examinations in October 2007 and September 2009.  At the time of the October 2007 examination, the Veteran endorsed symptoms of pain.  The Veteran also reported locking of the left knee, but the left knee did not give way.  The Veteran usually wore a knee brace, but no other assistive devices were used.  He did all activities of daily living unassisted.  Flare-ups were denied.  The Veteran worked as an aircraft mechanic and denied any accommodation.  He stated that he was able to do his job.

On examination, the Veteran's gait was normal.  The left knee appeared larger than the right, and was tender to palpation anteriorly at the joint line both anteromedially and anterolaterally.  Extension of the left knee was to 10 degrees but stopped at that point with a small amount of objective pain.  There was loss of extension at 10 degrees.  Flexion was from 10 degrees to 90 degrees, with pain from 80 to 90 degrees.  There were objective signs of pain.  After repetitive motion, the flexion of the left knee was from 10 degrees to 84 degrees with objective pain at 84 degrees.  Tests for stability were normal, including tests for the cruciate ligaments and collateral ligaments.  Lachman test and drawer test were normal.  McMurray test was positive, and showed objective pain.  The Veteran was diagnosed with status post anterior cruciate ligament reconstruction of the left knee with traumatic arthritis and chondromalacia of the left knee including the patella.  The examiner found that he was unable to estimate function in a flare-up without undue speculation. 

VA examination in September 2009 disclosed complaints of pain and swelling, which were usually worse in the morning and again in the later afternoon or early evening hours.  The Veteran could generally stand and walk okay.  He did not attempt to do any running or jogging.  The Veteran reported some episodes of momentary catching and locking sensations during weightbearing.  Driving or riding for an extended period of time also caused increased pain.  The Veteran could generally walk well on level surfaces, but the knee could give way with going up and down stairs.  The Veteran reported three to four flare-ups of pain per week, precipitated by too much standing or walking, which lasted up to two to three hours.  He worked as a fulltime aircraft painter and was able to perform his job duties.  He reported that he was independent in his activities of daily living.  The Veteran was not using any assistive devices.

On examination, the Veteran was walking with a normal gait.  He had slight flexion of the knee during standing and walking.  A very slight varus alignment of the left knee was noted.  The knee had loss of 10 degrees of extension, and flexion from 10 to 110 degrees.  The Veteran had pain on motion throughout.  He demonstrated some guarding during range of motion testing.  There was no additional limitation of motion after repetitive testing.  A slight puffiness of the left knee was noted.  The Veteran had some tenderness over the medial joint line.  No ligamentous instability was demonstrable.  Additional limitation of function during a flare-up due to pain, expressed in terms of additional limitation of motion in degrees, could not be determined without resorting to speculation.  Regarding functional status, the Veteran was independent in his activities of daily living and gainfully employed. 

The Veteran has submitted statements indicating that he suffers from pain, swelling, and locking of the knee, which affects his performance at his job.  He stated that he has to take frequent breaks.  He also said when driving, he has to stop and stretch his leg.

With respect to the status post anterior cruciate ligament reconstruction of the left knee with traumatic arthritis, the Board has determined that the Veteran is not entitled to more than a disability rating of 10 percent.  No examination or treatment record from this time period evidences that flexion was limited to less than 45 degrees.  While there was pain on the endpoint of the motion in the October 2007 examination and additional limitation of motion due to pain based on repetitive testing, the additional limitation was still limited to greater than 45 degrees.  The most restrictive range of motion indicated by the evidence does not support an increased rating under the pertinent diagnostic criteria.

With respect to the Veteran's limitation of extension of the left knee, the Board has also determined that the Veteran is not entitled to more than a disability rating of 10 percent.  No examination or treatment record from this time period evidences that extension was limited to more than 10 degrees.  No further loss of extension was demonstrated on repetitive testing.

The Board has also considered the Veteran's complaints of pain, swelling, and locking of the left knee, and finds that they are consistent with the symptoms found on examination.  However, he has not alleged and the record does not show that he has frequent episodes of locking, pain and effusion into the joint so a higher rating is not warranted under Diagnostic Code 5258.  The Board further notes that symptomatic removal of semilunar cartilage is assigned a maximum rating of 10 percent under Diagnostic Code 5259 so a higher rating is not warranted under that Diagnostic Code.  Moreover, the impairment contemplated by Diagnostic Code 5259 is not separate and distinct from that contemplated by Diagnostic Codes 5260 and 5261 so a separate rating under Diagnostic Code 5259 is not warranted.

Moreover, a separate rating for recurrent subluxation and instability is not warranted as these manifestations were absent on examination.  None of the objective testing has disclosed the presence of subluxation or instability.  Additionally, the medical evidence has not demonstrated any ankylosis (Diagnostic Code 5256), impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  Therefore, these diagnostic codes are inapplicable in this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

The Board has considered whether there is any other basis for granting a higher rating for the left knee for any portion of the period on appeal but has found none.

In reaching the foregoing determinations, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable because the preponderance of the evidence is against the claims.  Gilbert, 1 Vet. App. 49, 54.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of each of the claimant's disabilities with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In the case at hand, the record reflects that the manifestations of the left knee disabilities are those specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to a disability rating in excess of 10 percent for status post anterior cruciate ligament reconstruction of the left knee with traumatic arthritis is denied.

Entitlement to a disability rating in excess of 10 percent for limitation of extension of the left knee is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


